Citation Nr: 0635168	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin condition, 
claimed as secondary to sunlight exposure and to radiation 
exposure.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for arthritis of the 
lower back, hips, knees, and ankles.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from February 1962 to 
December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.


FINDINGS OF FACT

1.  In February 1996, the RO determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for skin condition.

2.  Since February 1996, evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for skin condition 
has been submitted.  

3.  Actinic keratosis and skin cancer were not manifest in 
service and are unrelated to service including radiation 
exposure and sun exposure in service, and skin cancer was not 
manifest within one year of separation.  

4.  In November 1986, the Board denied service connection for 
an acquired psychiatric disorder.

5.  Evidence submitted since the November 1986 Board decision 
either does not bear directly and substantially upon the 
specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder.

6.  The Board denied service connection for arthritis of 
multiple joints in November 1986.

7.  In December 1991, the RO determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for arthritis of the back.  The veteran 
did not appeal that decision.  

8.  In February 1996, the RO determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for right hip, spine, and bilateral knee 
conditions.  The veteran did not perfect an appeal of that 
decision.  

9.  Evidence submitted since the November 1986 and February 
1996 decisions either does not bear directly and 
substantially upon the specific matter under consideration, 
or is cumulative or redundant, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for arthritis of multiple 
joints, including the back.


CONCLUSIONS OF LAW

1.  The RO's February 1996 decision denying service 
connection for skin disorder claimed as a result of radiation 
exposure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2006).

2.  The evidence received since the February 1996 denial of 
service connection for skin disorder claimed as a result of 
radiation exposure is new and material, and the veteran's 
claim for benefits has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (1999).

3.  A skin condition, including skin cancer, claimed as 
secondary to sunlight exposure and to radiation exposure, was 
not incurred or aggravated in service and may not be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

4.  The Board's November 1986 decision denying service 
connection for arthritis of the left hip and ankles is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

5.  The RO's February 1996 decision denying service 
connection for arthritis of the right hip, spine, and knees 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.300, 20.302, 20.1103 (2006).

6.  The evidence received since the November 1986 Board 
decision denying service connection for arthritis of the left 
hip and ankles is not new and material, and the veteran's 
claim for benefits has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (1999).

7.  The evidence received since the February 1996 RO decision 
denying service connection for arthritis of the right hip, 
spine, and knees is not new and material, and the veteran's 
claim for benefits has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (1999).

8.  The Board's November 1986 decision denying service 
connection for an acquired psychiatric disorder is final. 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

9.  The evidence received since the November 1986 Board 
decision denying service connection for an acquired 
psychiatric disorder is not new and material, and the 
veteran's claim for benefits has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For each of the decisions on appeal, the former provisions of 
38 C.F.R. § 3.156 (2001) apply because the claims to reopen 
were filed in 1998, and 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) indicates that new 38 C.F.R. § 3.156 (2006) applies 
only with respect to claims filed on or after August 29, 
2001.  Old 38 C.F.R. § 3.156 indicates that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a)  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Prior Board decisions are final.  38 U.S.C.A. § 7104; 
20.1100.  Prior RO rating decisions which are not timely 
appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.300, 20.302, 20.1103.  

Skin condition

The Board denied service connection for skin cancer claimed 
as secondary to radiation exposure in July 1990, on the basis 
that the evidence did not show that the veteran had skin 
cancer.  The RO denied service connection for skin condition 
due to radiation exposure in February 1996, and the veteran 
filed a notice of disagreement with that decision but did not 
file a substantive appeal after the RO issued its October 
1996 statement of the case.  Those decisions are final.  Id.

This appeal arose from the April 1999 rating decision that 
denied service connection for a skin disorder claimed on a 
new basis:  exposure to sunlight.  During the appeal, 
however, the RO added the previously-denied basis of exposure 
to radiation as a basis for the claim.  See March 2006 SSOC.  
The RO did not specifically discuss whether the previously-
denied claim was reopened, but has denied the claim for 
service connection for skin disorder on the merits.  The 
Board must independently determine whether new and material 
evidence has been received, since submission of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

The Board finds that new and material evidence has been 
submitted.  Previously, the claim had been denied by the 
Board in July 1990 on the basis that the evidence did not 
show that the veteran had skin cancer.  Similarly, in 
February 1996, the RO's basis for the denial was that there 
was no evidence of a radiogenic disease (skin cancer was a 
radiogenic disease under 38 C.F.R. § 3.311 at that time).  
Since the February 1996 determination, an April 2001 medical 
record showing the veteran was diagnosed with skin cancer was 
received.  It is new and material because it makes up for a 
prior deficiency in the evidence.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Accordingly, the claim is reopened.  

Nevertheless, the preponderance of the evidence is against 
service connection for skin condition including skin cancer.  
Currently, the veteran has had actinic keratoses as shown in 
1999 and 2000, and he had a basal cell carcinoma removed as 
shown by an April 2001 record.  However, there is no 
competent medical evidence indicating that actinic keratoses 
or skin cancer was manifest in service or relating either to 
service - including sunlight exposure in service.  Moreover, 
there is no competent medical evidence of skin cancer within 
one year of service separation.

On the matter of presumptive service connection for either 
actinic keratosis or skin cancer, on the basis of 
participation in a "radiation-risk activity", the veteran 
participated in one - Operation DOMINIC I.  However, the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. §§ 3.307, 
3.309 -- permitting presumptive service connection for 
certain disease when there is a showing of participation in a 
"radiation-risk activity" -- do not include actinic keratosis 
or skin cancer on the list of presumptive diseases.  

On the matter of entitlement via separately applicable 
38 C.F.R. § 3.311 (also a radiation regulation), VA's 
Director of Compensation and Pension has noted evidence as to 
the veteran's exposure to ionizing radiation in service and 
has opined that there is no reasonable possibility that the 
veteran's skin cancer is attributable to exposure to ionizing 
radiation in service.  There is no other competent medical 
opinion of record on the matter of whether in-service 
radiation exposure caused the veteran's skin cancer, and 
actinic keratoses are not shown to be radiogenic diseases by 
any of the evidence of record.  Accordingly, a basis to 
service connect either actinic keratosis or skin cancer under 
38 C.F.R. § 3.311 is not present.

In light of the above, service connection is not warranted 
for skin condition including skin cancer, claimed as due to 
sun exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2006).

Psychiatric disorder

The Board denied service connection for psychiatric disorder 
in November 1986 because acquired psychiatric disorder was 
not shown to be present in service and was first demonstrated 
years after service.  The veteran applied to reopen in July 
1998 and the RO held in April 1999 that new and material 
evidence had not been received to reopen.  In order for 
evidence to be new and material, it would have to tend to 
show that the veteran's current psychiatric disorder was 
present in service or is related to service.  Evans.

The evidence added to the record since November 1986 does not 
do this.  Instead, it is cumulative of evidence previously 
considered, showing psychiatric disorder many years after 
service, but not in service or related to service.  
Previously, there had been a diagnosis of dysthymic disorder 
in September 1984.  Currently, there is again a diagnosis of 
dysthymic disorder as shown by a 2004 VA psychiatric 
examination.  This is cumulative of evidence previously 
considered.  There has been no evidence submitted tending to 
show that the current dysthymic disorder was present in 
service or is related to service.  Moreover, the VA examiner 
in 2004 indicated that he could not elicit evidence that day 
to link dysthymic disorder to service or find any evidence to 
establish that it was linked to service, and he reviewed the 
veteran's claims folder.  

Additional evidence received since 1986 includes statements 
in 1998 by the veteran's wife and sister.  The veteran's wife 
and sister, as lay people, are competent to describe what 
they observed concerning the veteran's behavior.  They do not 
possess the medical expertise, however, to establish the 
existence of an acquired psychiatric disorder proximate to 
service or its relationship to service.  

In light of the above, the claim is not reopened.  New and 
material evidence has not been received.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Arthritis of the lower back, hips, knees, and ankles

At the time of the Board's November 1986 decision denying 
service connection for arthritis, multiple joints, there was 
evidence that the veteran had complained of sore joints of 
his hips, ankles, back, and knees in service, but the Board 
found that chronic arthritis confirmed by X-ray findings was 
not shown until 1977.  As of the Board's November 1986 
decision, there had been evidence of arthritis of the back, 
knees, and hips from a September 1977 private medical record 
and a March 1979 VA examination report.

At the time of the RO's December 1991 denial of service 
connection for arthritis of the back due to there being a 
lack of new and material evidence, the evidence had shown 
current treatment for back pain.  

In February 1996, the RO denied service connection for 
conditions of the right hip, spine, and knees, on the basis 
that there had been no new and material evidence submitted.  
The RO indicated that there had been no evidence of a 
relationship to service, and no evidence that the conditions 
had been chronic in service and continued after discharge.  

The Board's November 1986 decision denying service connection 
for arthritis of the left hip and ankles is final, as is the 
February 1996 RO decision denying service connection for 
arthritis of the right hip, spine, and knees.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.300, 
20.302, 20.1100, 20.1103.

After the veteran filed a claim in July 1998, the RO held in 
April 1999 that new and material evidence had not been 
received to reopen a claim for service connection for 
arthritis of the lower back, hips, knees, and ankles, and the 
veteran appealed.  

In order for evidence to be new and material, it would have 
to show current arthritis linked to service, show that it has 
been chronic since service, or show that it was manifest to a 
degree of 10 percent within one year of separation.  The 
evidence that has been submitted (besides duplicates) since 
the prior denials does not do this.  The only other records 
submitted since then about the veteran's joints in service, 
linking current joint problems to service, or about joint 
problems within one year of separation are lay statements 
from the veteran and others since 1998.  Although lay 
statements may be competent evidence of what was observed, 
they are not competent to diagnose a medical condition, and 
so they are not material.  The information they present about 
observations was previously considered; to the extent that 
they present competent evidence, they are cumulative in 
effect.

In light of the above, the claim may not be reopened and 
service connection for arthritis remains denied.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in June 2001, September 2001, October 
2002, February 2003, March 2004, and March 2005 letters.  The 
Board acknowledges that these letters were sent to the 
veteran after the April 1999 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decisions that are the basis of this appeal were already 
decided - and appealed -- by the time the current section 
5103(a) notice requirement was enacted in November 2000.  The 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 
112, at 120 (2004), that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received in this case.  Notice was provided before the last 
supplemental statement of the case. 

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to (1) notify the 
claimant of the evidence and information necessary to reopen 
the claim, (i.e., describe what new and material evidence 
is); (2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  
Compliance with Kent was accomplished in a March 2004 letter.  
Additionally, the claim for service connection for skin 
condition based on exposure to radiation has been reopened, 
so any Kent deficiencies for it are harmless.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in April 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in 
notice and assistance concerning effective dates and/or 
degree of disability are harmless, as service connection has 
been denied.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
service personnel records, VA medical records, private 
medical records, Social Security Administration records, and 
VA examination reports, including a recent one for the 
veteran's skin claim.  Concerning arthritis and psychiatric 
disorder, the evidence does not indicate that the claimed 
disability or symptoms may be associated with service.  
Therefore, the Board concludes that examination for these 
claimed disabilities is not necessary to decide these claims.  
The Board had remanded in January 2001 to obtain an opinion 
from Dr. Barger.  However, after the case was remanded, it 
became evident that there is no doctor Barger; rather that 
person is a nurse.  Consequently, attempting to accomplish 
that action would be futile.  An opinion was to be obtained 
from a Dr. Ledbetter also.  The RO sent the veteran a VA Form 
21-4142 in September 2001 but he did not authorize VA to 
obtain information from Dr. Ledbetter; he did not submit that 
evidence himself; and he was told in September 2001 that he 
could submit a private medical opinion from his own doctor if 
he so desired.  Therefore, VA has satisfied its assistance 
duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for skin condition, claimed as secondary 
to sunlight and/or radiation exposure, is denied.

The claim for service connection for a psychiatric disorder 
is not reopened.

The claim for service connection for arthritis of the lower 
back, hips, knees, and ankles is not reopened.  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


